DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-19 were previously pending in the non-final action mailed on Dec. 28, 2021.  In the response filed on Apr. 28, 2021, claims 1, 17-19, and 20 were amended. Therefore, claims 1-20 are currently pending and subject to the final action below.

Response to Arguments
Applicant’s arguments filed on Apr. 28, 2021 with respect to 35 U.S.C 103 of claims 1-20 have been considered but are moot because the arguments do not apply to new combination of references being used in the current rejection.

Claim Objections
Claim 17 is objected to because of the following informalities:  The claim limitation, line 6 recites “information regarding first user groups” and it should be “first information regarding first user groups”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 1-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kunitake et al. (Pub. No.: US 2012/0272188; Filed Date: Oct. 31, 2011, hereinafter "Kunitake") in view of Bimson et al. (US PGPUB. No. 20130298061, filed date: Mar. 15, 2013 hereinafter “Bimson”) in view of Biegala et al. (US PAT: 8955148, filed date: Oct. 18, 2013, hereinafter “Biegala”).
Regarding independent claim 1, Kunitake teaches: An information processing apparatus comprising a processor configured to execute: (Kunitake — [0133] The above-described management server 10 is typically realized when a program that describes the individual functions or processes of the management server 10 is executed by a general-purpose computer. As illustrated in FIG. 20, the computer has a hardware circuit configuration in which a central processing unit (CPU) 80, a memory (first memory) 82, and input/output (I/O) interfaces 84 are connected to one another via a bus 86.)
an obtaining unit configured to obtain attribute information concerning a file that is managed by the information processing apparatus, (Kunitake − [0050] The client 20 according to the first exemplary embodiment receives an input of an operation type performed by the user on the document from which the document ID has been read.)
the attribute information being updated independently from a content of the file according to an operation by a user; (Kunitake – [0053] Fig. 4 illustrates an example of the data content stored in the operation history DB 124. For example the record show in row L2 in the table illustrated in Fig. 4 represents that the operator “user B” performed a “reception” operation on the document having the document ID “ID1” at the date/time “10.12.2010 15:04:51”. Row L1 illustrates similar operation type for document “ID1”)
Kunitake does not explicitly teach: and a display unit configured to display the obtained attribute information as viewable image information in association with an image of a folder that contains the file, 
However, Bimson teaches: and a display unit configured to display the obtained attribute information as viewable image information in association with an image of a folder that contains the file, (Bimson – [0023, 0026-0028] A system or method is described having a dynamic content engine for visualizing electronic content objects within a logical folder structure or hierarchy. Dynamic content engine may combine more contextual information which could include user group membership and/or individually assigned security permissions (for folder and document access) and privileges (for available actions to perform on the folders and content objects) plus the aforementioned display structure. [0034-0036] FIG. 3a-d, Fig. 3d is a sample display of a dynamic folder structure resulting from such steps outline in Fig. 3a-c. The “invoice” folder display contextual information of content objects regarding the file within the folder “invoice”.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake to instead be contextual information displayed beside a folder icon as taught by Bimson, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with dynamic contextual information adjacent to folder 
Kunitake does not explicitly teach: wherein the attribute information comprises first information regarding first user groups that are allowed to access the file within the folder, merged with second information regarding second user groups that are allowed to access a second file contained in the folder.
However, Biegala teaches: wherein the attribute information comprises first information regarding first user groups that are allowed to access the file within the folder, merged with second information regarding second user groups that are allowed to access a second file contained in the folder. (Biegala – [Col. 9 lines 59-67] Fig. 4 element 420 tree-view display resource containers (folders) of the computer system (420). [Col. 12, 13 lines 49-67, 1-20] FIG. 7 depicts the secondary view user interface of an exemplary embodiment. For each resource container (e.g., folder) in the system, it is possible to open a secondary view to manage security right over the container's contents (e.g., files). When the secondary navigation tool (700) is expanded, the secondary navigation tool of the secondary view appears and functions similarly to the main navigation tool (400), except that it will display the list of individual resources, such as files (720), within the resource container selected in the main navigation tool. The secondary security matrix (600) displays resource containers security permissions for individual resources (files) within a specific resource container (folder).The first group Sales (620) displaying security permission for Quote1.doc file. The second group Sales USA (622) displaying security permission for Quote2.doc file. The security permission and principal groups are combined in the secondary view user interface.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster approach of managing permission information for several user groups within a single user interface window.
Regarding dependents claim 2, Kunitake, Bimson and Biegala discloses all the features with respect to claim 1 as outlined above
Kunitake teaches: wherein the attribute information comprises information regarding checking of file performed by the user. (Kunitake − [0049] Examples of the operation include reception of a document, check and approval of the content of a document, and writing information by hand onto a document.)
Regarding dependents claim 3, Kunitake, Bimson and Biegala discloses all the features with respect to claim 1 as outlined above
Kunitake teaches: wherein the obtaining unit is configured to update, in response to another operation being to performed on the document, the attribute information according to other operation. (Kunitake – [0053] Fig. 4 illustrates an example of the data content stored in the operation history DB 124. For example the record show in row L2 in the table illustrated in Fig. 4 represents that the operator “user B” performed a “reception” operation on the document having the document ID “ID1” at the date/time “10.12.2010 15:04:51”. Row L1 illustrates similar operation type for document “ID1” Updating the operation history from reception to print a document)
Regarding dependents claim 4, Kunitake, Bimson and Biegala discloses all the features with respect to claim 2 as outlined above
Kunitake teaches: wherein the obtaining unit is configured to update, in response to another operation being performed on the document, the attribute information according to the other operation. (Kunitake – [0053] Fig. 4 illustrates an example of the data content stored in the operation history DB 124. For example the record show in row L2 in the table illustrated in Fig. 4 represents that the operator “user B” performed a “reception” operation on the document having the document ID “ID1” at the date/time “10.12.2010 15:04:51”. Row L1 illustrates similar operation type for document “ID1” Updating the operation history from reception to print a document)
Regarding dependents claim 5, Kunitake, Bimson and Biegala discloses all the features with respect to claim 1 as outlined above
Kunitake does not explicitly teach: wherein the display unit is configured to display the obtained attribute information next to the image of the folder that contains the file.
However, Bimson teaches: wherein the display unit is configured to display the obtained attribute information next to the image of the folder that contains the file. (Bimson – [0023, 0026-0028] A system or method is described having a dynamic content engine for visualizing electronic content objects within a logical folder structure or hierarchy. Dynamic content engine may combine more contextual information which could include user group membership and/or individually assigned security permissions (for folder and document access) and privileges (for available actions to perform on the folders and content objects) plus the aforementioned display structure. [0034-0036] FIG. 3a-d, Fig. 3d is a sample display of a dynamic folder structure resulting from such steps outline in Fig. 3a-c. The “invoice” folder display contextual information of content objects regarding the file within the folder “invoice”.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster approach of managing permission information for several user groups within a single user interface window.
Regarding dependents claim 6, Kunitake, Bimson and Biegala discloses all the features with respect to claim 2 as outlined above
Kunitake does not explicitly teach: wherein the display unit is configured to display the obtained attribute information next to the image of the folder that contain the file.
However, Bimson teaches: wherein the display unit is configured to display the obtained attribute information next to the image of the folder that contain the file. (Bimson – [0023, 0026-0028] A system or method is described having a dynamic content engine for visualizing electronic content objects within a logical folder structure or hierarchy. Dynamic content engine may combine more contextual information which could include user group membership and/or individually assigned security permissions (for folder and document access) and privileges (for available actions to perform on the folders and content objects) plus the aforementioned display structure. [0034-0036] FIG. 3a-d, Fig. 3d is a sample display of a dynamic folder structure resulting from such steps outline in Fig. 3a-c. The “invoice” folder display contextual information of content objects regarding the file within the folder “invoice”.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster approach of managing permission information for several user groups within a single user interface window.
Regarding dependents claim 7, Kunitake, Bimson and Biegala discloses all the features with respect to claim 3 as outlined above
Kunitake does not explicitly teach: wherein the display unit is configured to display the obtained attribute information next to the image of the folder that contains the file.
However, Bimson teaches: wherein the display unit is configured to display the obtained attribute information next to the image of the folder that contains the file. (Bimson – [0023, 0026-0028] A system or method is described having a dynamic content engine for visualizing electronic content objects within a logical folder structure or hierarchy. Dynamic content engine may combine more contextual information which could include user group membership and/or individually assigned security permissions (for folder and document access) and privileges (for available actions to perform on the folders and content objects) plus the aforementioned display structure. [0034-0036] FIG. 3a-d, Fig. 3d is a sample display of a dynamic folder structure resulting from such steps outline in Fig. 3a-c. The “invoice” folder display contextual information of content objects regarding the file within the folder “invoice”.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster approach of managing permission information for several user groups within a single user interface window.
Regarding dependents claim 8, Kunitake, Bimson and Biegala discloses all the features with respect to claim 4 as outlined above
Kunitake does not explicitly teach: wherein the display unit is configured to display the obtained attribute information next to the image of the folder that contains the file.
However, Bimson teaches: wherein the display unit is configured to display the obtained attribute information next to the image of the folder that contains the file. (Bimson – [0023, 0026-0028] A system or method is described having a dynamic content engine for visualizing electronic content objects within a logical folder structure or hierarchy. Dynamic content engine may combine more contextual information which could include user group membership and/or individually assigned security permissions (for folder and document access) and privileges (for available actions to perform on the folders and content objects) plus the aforementioned display structure. [0034-0036] FIG. 3a-d, Fig. 3d is a sample display of a dynamic folder structure resulting from such steps outline in Fig. 3a-c. The “invoice” folder display contextual information of content objects regarding the file within the folder “invoice”.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster approach of managing permission information for several user groups within a single user interface window.
Regarding dependents claim 9, Kunitake, Bimson and Biegala discloses all the features with respect to claim 1 as outlined above
Kunitake does not explicitly teach: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information.
However, Biegala teaches: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from Biegala – [Col. 14 lines 25-35] The administrator may toggle the "inherit" permission settings in the Permissions Settings Interface (1100) for the resource container or resource (FIG. 11).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster approach of managing permission information for several user groups within a single user interface window.
Regarding dependents claim 10, Kunitake, Bimson and Biegala discloses all the features with respect to claim 2 as outlined above
Kunitake does not explicitly teach: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information.
However, Bimson teaches: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information. (Biegala – [Col. 14 lines 25-35] The administrator may toggle the "inherit" permission settings in the Permissions Settings Interface (1100) for the resource container or resource (FIG. 11).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation 
Regarding dependents claim 11, Kunitake, Bimson and Biegala discloses all the features with respect to claim 3 as outlined above
Kunitake does not explicitly teach: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information.
However, Bimson teaches: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information. (Biegala – [Col. 14 lines 25-35] The administrator may toggle the "inherit" permission settings in the Permissions Settings Interface (1100) for the resource container or resource (FIG. 11).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster 
Regarding dependents claim 12, Kunitake, Bimson and Biegala discloses all the features with respect to claim 4 as outlined above
Kunitake does not explicitly teach: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information.
However, Bimson teaches: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information. (Biegala – [Col. 14 lines 25-35] The administrator may toggle the "inherit" permission settings in the Permissions Settings Interface (1100) for the resource container or resource (FIG. 11).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster approach of managing permission information for several user groups within a single user interface window.
Regarding dependents claim 13, Kunitake, Bimson and Biegala 
Kunitake does not explicitly teach: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information.
However, Biegala teaches: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information. (Biegala – [Col. 14 lines 25-35] The administrator may toggle the "inherit" permission settings in the Permissions Settings Interface (1100) for the resource container or resource (FIG. 11).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster approach of managing permission information for several user groups within a single user interface window.
Regarding dependents claim 14, Kunitake, Bimson and Biegala discloses all the features with respect to claim 6 as outlined above
Kunitake does not explicitly teach: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information.
However, Biegala teaches: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from Biegala – [Col. 14 lines 25-35] The administrator may toggle the "inherit" permission settings in the Permissions Settings Interface (1100) for the resource container or resource (FIG. 11).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster approach of managing permission information for several user groups within a single user interface window.
Regarding dependents claim 15, Kunitake, Bimson and Biegala discloses all the features with respect to claim 7 as outlined above
Kunitake does not explicitly teach: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information.
However, Biegala teaches: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information. (Biegala – [Col. 14 lines 25-35] The administrator may toggle the "inherit" permission settings in the Permissions Settings Interface (1100) for the resource container or resource (FIG. 11).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation 
Regarding dependents claim 16, Kunitake, Bimson and Biegala discloses all the features with respect to claim 8 as outlined above
Kunitake does not explicitly teach: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information.
However, Biegala teaches: a user interface configured to receive a selection of a type of information to be obtained as the attribute information by the obtaining unit from among a plurality of types of information. (Biegala – [Col. 14 lines 25-35] The administrator may toggle the "inherit" permission settings in the Permissions Settings Interface (1100) for the resource container or resource (FIG. 11).)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster 
Regarding independent claim 17, Kunitake teaches: An information processing method comprising: (Kunitake — [0133] The above-described management server 10 is typically realized when a program that describes the individual functions or processes of the management server 10 is executed by a general-purpose computer. As illustrated in FIG. 20, the computer has a hardware circuit configuration in which a central processing unit (CPU) 80, a memory (first memory) 82, and input/output (I/O) interfaces 84 are connected to one another via a bus 86.)
obtaining attribute information concerning a file that is managed by an information processing apparatus, (Kunitake − [0050] The client 20 according to the first exemplary embodiment receives an input of an operation type performed by the user on the document from which the document ID has been read.)
the attribute information being updated independently from a content of the file according to an operation by a user; (Kunitake – [0053] Fig. 4 illustrates an example of the data content stored in the operation history DB 124. For example the record show in row L2 in the table illustrated in Fig. 4 represents that the operator “user B” performed a “reception” operation on the document having the document ID “ID1” at the date/time “10.12.2010 15:04:51”. Row L1 illustrates similar operation type for document “ID1”)
Kunitake 
However, Bimson teaches: and displaying the obtained attribute information as viewable image information in association with an image of a folder that contains the file, (Bimson – [0023, 0026-0028] A system or method is described having a dynamic content engine for visualizing electronic content objects within a logical folder structure or hierarchy. Dynamic content engine may combine more contextual information which could include user group membership and/or individually assigned security permissions (for folder and document access) and privileges (for available actions to perform on the folders and content objects) plus the aforementioned display structure. [0034-0036] FIG. 3a-d, Fig. 3d is a sample display of a dynamic folder structure resulting from such steps outline in Fig. 3a-c. The “invoice” folder display contextual information of content objects regarding the file within the folder “invoice”.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake to instead be contextual information displayed beside a folder icon as taught by Bimson, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with dynamic contextual information adjacent to folder icon would allow faster viewing of changes of document contextual information of live data of a file within a folder.
Kunitake 
However, Biegala teaches: wherein the attribute information comprises information regarding first user groups that are allowed to access the file within the folder, merged with second information regarding second user groups that are allowed to access a second file contained in the folder. (Biegala – [Col. 9 lines 59-67] Fig. 4 element 420 tree-view display resource containers (folders) of the computer system (420). [Col. 12, 13 lines 49-67, 1-20] FIG. 7 depicts the secondary view user interface of an exemplary embodiment. For each resource container (e.g., folder) in the system, it is possible to open a secondary view to manage security right over the container's contents (e.g., files). When the secondary navigation tool (700) is expanded, the secondary navigation tool of the secondary view appears and functions similarly to the main navigation tool (400), except that it will display the list of individual resources, such as files (720), within the resource container selected in the main navigation tool. The secondary security matrix (600) displays resource containers security permissions for individual resources (files) within a specific resource container (folder).The first group Sales (620) displaying security permission for Quote1.doc file. The second group Sales USA (622) displaying security permission for Quote2.doc file. The security permission and principal groups are combined in the secondary view user interface.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster 
Regarding independent claim 18, Kunitake teaches: A non-transitory computer readable medium storing a program causing a computer to execute a process, the process comprising: (Kunitake — [0003] The present invention relates to an information processing apparatus, an information processing method, and a non-transitory computer readable medium.)
obtaining attribute information concerning a file that is managed by an information processing apparatus, (Kunitake − [0050] The client 20 according to the first exemplary embodiment receives an input of an operation type performed by the user on the document from which the document ID has been read.)
the attribute information being updated independently from a content of the file according to an operation by a user; (Kunitake – [0053] Fig. 4 illustrates an example of the data content stored in the operation history DB 124. For example the record show in row L2 in the table illustrated in Fig. 4 represents that the operator “user B” performed a “reception” operation on the document having the document ID “ID1” at the date/time “10.12.2010 15:04:51”. Row L1 illustrates similar operation type for document “ID1”)
Kunitake does not explicitly teach: and displaying the obtained attribute information as viewable image information in association with an image of a folder that contains the file, 
However, Bimson teaches: and displaying the obtained attribute information as viewable image information in association with an image of a folder that contains the file, (Bimson – [0023, 0026-0028] A system or method is described having a dynamic content engine for visualizing electronic content objects within a logical folder structure or hierarchy. Dynamic content engine may combine more contextual information which could include user group membership and/or individually assigned security permissions (for folder and document access) and privileges (for available actions to perform on the folders and content objects) plus the aforementioned display structure. [0034-0036] FIG. 3a-d, Fig. 3d is a sample display of a dynamic folder structure resulting from such steps outline in Fig. 3a-c. The “invoice” folder display contextual information of content objects regarding the file within the folder “invoice”.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake to instead be contextual information displayed beside a folder icon as taught by Bimson, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with dynamic contextual information adjacent to folder icon would allow faster viewing of changes of document contextual information of live data of a file within a folder.
Kunitake does not explicitly teach: wherein the attribute information comprises first information regarding first user groups that are allowed to access the file within the folder, merged with second information regarding second user groups that are allowed to access a second file contained in the folder.
However, Biegala teaches: wherein the attribute information comprises first information regarding first user groups that are allowed to access the file within the folder, merged with second information regarding second user groups that are allowed to access a second file contained in the folder. (Biegala – [Col. 9 lines 59-67] Fig. 4 element 420 tree-view display resource containers (folders) of the computer system (420). [Col. 12, 13 lines 49-67, 1-20] FIG. 7 depicts the secondary view user interface of an exemplary embodiment. For each resource container (e.g., folder) in the system, it is possible to open a secondary view to manage security right over the container's contents (e.g., files). When the secondary navigation tool (700) is expanded, the secondary navigation tool of the secondary view appears and functions similarly to the main navigation tool (400), except that it will display the list of individual resources, such as files (720), within the resource container selected in the main navigation tool. The secondary security matrix (600) displays resource containers security permissions for individual resources (files) within a specific resource container (folder).The first group Sales (620) displaying security permission for Quote1.doc file. The second group Sales USA (622) displaying security permission for Quote2.doc file. The security permission and principal groups are combined in the secondary view user interface.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster approach of managing permission information for several user groups within a single user interface window.
Regarding dependents claim 20, Kunitake, Bimson and Biegala 
Kunitake does not explicitly teach: wherein at least one user group of the first user groups is not included in the second user groups, or wherein at least one user group of the second user groups is not included in the first user groups.
However, Biegala teaches: wherein at least one user group of the first user groups is not included in the second user groups, or wherein at least one user group of the second user groups is not included in the first user groups. (Biegala – [Col. 9 lines 59-67] Referring to Fig 7 columns (620 to 622 in the main security matrix. The groups are separate from one another. Sales group is not part of the Sales Europe group.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake and Bimson to instead be security permission information of individual resources (files) within a specific resource container (folder) as taught by Biegala, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with security permission information for user groups would faster approach of managing permission information for several user groups within a single user interface window.

Claim(s) 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kunitake et al. (Pub. No.: US 2012/0272188; Filed Date: Oct. 31, 2011 hereinafter "Kunitake") in view of Bimson et al. (US PGPUB. No. 20130298061, filed date: Mar. 15, 2013 hereinafter “Bimson”).
Regarding independent claim 19, Kunitake 
an obtaining unit configured to obtain attribute information concerning a document that is managed by a document management apparatus, (Kunitake − [0050] The client 20 according to the first exemplary embodiment receives an input of an operation type performed by the user on the document from which the document ID has been read.)
the attribute information comprising information regarding user groups that are allowed access to the document, (Kunitake − [0043-0044] The user/organization information DB 100 is a database that stores information about users and an organization that use the system illustrated in FIG. 1. for example, "userA", "userB", "userC", "userD", and "userE" are stored in the user/organization information DB 100 as the user IDs of users who belong to "development team A", "development management group", "first sales group", "first sales support team", and "second sales support team", respectively. [0053] FIG. 4 illustrates an example of the data content stored in the operation history DB 124. In the table illustrated in FIG. 4, an operation history is registered in association with a document ID. The operation history includes the items: operator, operation type, and date/time of operation (userA bellows to “development team A” user group).)
a combining unit configured to combine, as viewable image information, the attribute information obtained by the obtaining unit with the content of the document; (Bimson – [0023, 0026-0028] A system or method is described having a dynamic content engine for visualizing electronic content objects within a logical folder structure or hierarchy. Dynamic content engine may combine more contextual information which could include user group membership and/or individually assigned security permissions (for folder and document access) and privileges (for available actions to perform on the folders and content objects) plus the aforementioned display structure. [0034-0036] FIG. 3a-d, Fig. 3d is a sample display of a dynamic folder structure resulting from such steps outline in Fig. 3a-c. The “invoice” folder display contextual information of content objects regarding the file within the folder “invoice”.)
and an output unit configured to output the content of the document combined with the viewable image information. (Bimson – [0034-0036] FIG. 3a-d, Fig. 3d is a sample display of a dynamic folder structure resulting from such steps outline in Fig. 3a-c. The “invoice” folder display contextual information of content objects regarding the file within the folder “invoice”.)
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of claimed invention, to have modify displaying of operation information of Kunitake to instead be contextual information displayed beside a folder icon as taught by Bimson, with a reasonable expectation of success. The motivation for modifying the display of Kunitake with dynamic contextual information adjacent to folder icon would allow faster viewing of changes of document contextual information of live data of a file within a folder.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL E BARNES JR whose telephone number is (571)270-3395.  The examiner can normally be reached on Monday-Friday 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-272-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
/CARL E BARNES JR/Examiner, Art Unit 2177     

/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177